As filed with the Securities and Exchange Commission on February 20, 2015 Securities Act Registration No.333-199962 Investment Company Act Registration No. 811-22156 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (check appropriate box or boxes) x REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. 2 o POST-EFFECTIVE AMENDMENT NO. x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 4 Millennium Investment & Acquisition Company Inc. (Exact Name of Registrant as Specified in Charter) 301 Winding Road, Old Bethpage, NY 11804 (Address of Principal Executive Offices) (212) 750-0371 (Registrant’s Telephone Number, including Area Code) David H. Lesser Chairman and Chief Executive Officer 301 Winding Road, Old Bethpage, NY 11804 (Name and Address of Agent for Service) Copies to: Richard Baumann, Esq. Ellenoff Grossman & Schole LLP 1345 Avenue of the Americas, 11th Floor New York, NY 10105 (212) 370-1300 Approximate date of proposed public offering: As soon as practicable after the effective date of this RegistrationStatement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ý It is proposed that this filing will become effective: o when declared effective pursuant to section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered ProposedMaximum Offering Price Per Unit ProposedMaximum Aggregate OfferingPrice (1) Amountof Registration Fee Common Stock, par value of $0.0001 per share (“Common Stock”) $ 0.66 $ 1,808,372 $ 210.13 Rights to subscribe for Common Stock N/A N/A $ Estimated solely for purpose of calculating the registration fee. Represents the aggregate gross proceeds from the exercise of the maximum number of rights that may be issued. Under Rule 457(g) of the Securities Act of 1933, no separate registration fee is required for the rights, as they are being registered for distribution in the same registration statement as the securities to be offered pursuant thereto. $238.79 has previously been paid in respect of the registration fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated February 20, 2015 Preliminary Prospectus Millennium Investment & Acquisition Company Inc. Up to 2,739,958 Shares of Common Stock Issuable Upon the Exercise of Rights Millennium Investment & Acquisition Company Inc. (“we”, “MIAC” or the “Company”) is distributing, at no charge and on a pro rata basis to all existing holders of our common stock, par value of $0.0001 per share (“Common Stock”), non-transferable rights (“Rights”) to subscribe for an aggregate of up to 2,739,958 newly issued shares of our Common Stock. We refer to our distribution of Rights and our issue of new shares of Common Stock in exchange for Rights and payment of the subscription price as our “Rights Offering”. The subscription price per share will be determined on the date on which the Offer expires, and be equal to 90% of the average of the last reported sales prices of a share of our Common Stock on the OTCQB marketplace on the date prior to the date on which the Offer expires, as such date may be extended from time to time, and each of the four preceding trading days (the “Formula Price”). Each of our stockholders will receive one (1) Right for every three (3) shares of Common Stock owned on January 26, 2015 (the “Record Date”). Every one (1) Right will entitle its holder to subscribe for one (1) share of Common Stock at the Formula Price . We will not issue fractional Rights, but will instead round down the aggregate number of Rights you are entitled to receive to the nearest whole number. Rights may not be sold or transferred, except by operation of law. The Rights will be distributed and exercisable beginning on or about February 23, 2015 (the “Rights Distribution Date”). The Rights will expire and have no value unless they are exercised prior to 5:00 P.M. Eastern time on March 9, 2015 ( the “Expiration Date”). MIAC may, in its sole discretion and without notice to you, extend the Expiration Date one or more times or cancel the Rights Offering, at any time and for any reason. We will not apply for the Rights to be quoted or traded on any securities market. You should carefully consider whether or not to exercise your Rights before the Expiration Date. Investing in our shares involves substantial risks. See “Risk Factors” beginning on page 14 of this prospectus. No minimum number of Rights must be exercised in order for us to complete the Rights Offering and issue new shares. If the Rights Offering is completed, stockholders who do not participate will continue to own their same number of shares, but will own a smaller percentage of the total shares outstanding and will be subject to immediate voting dilution. Even if stockholders exercise all of their Rights, they may still experience dilution due to the rounding down of fractional Rights. Our shares are traded under the symbol “SMCG” on the OTCQB marketplace, on which the closing price of our shares on February 17, 2015 was $0.68, which represents a 43.33% discount to our net asset value (“NAV”) per share of $1.20 as of February 17, 2015. The Formula Price will likely be less than the NAV per share as of the Expiration Date. Based on this, the completion of the Rights Offering will result in the immediate dilution of NAV per share for all stockholders (that is, it will cause the NAV per share of the Company to decrease) and may also have the effect of reducing the market price of the Common Stock of the Company. Such dilution will disproportionately affect stockholders who do not elect to exercise Rights, for which stockholders the dilution could be substantial. Assuming all of the Rights Offering shares are subscribed for, the dilution per share will be approximately $0.14. The actual amount of dilution is not currently determinable because it is not known how many shares of Common Stock will be subscribed for in the Rights Offering, it is not known what the NAV of the Company will be on the Expiration Date and it is not known what the Formula Price will be. See “The Rights Offering – Dilution”. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities regulator has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Control of MIAC may change based on the extent to which different stockholders choose to exercise their Rights and, if eligible, make over-subscription requests. Currently, David H. Lesser, MIAC’s Chairman and Chief Executive Officer, and an affiliate of his, Hudson Bay Partners, L.P. (“HBP”), own 19.03% of MIAC’s outstanding shares, which represents the largest shareholding in the Company. See “Management – Control Persons and Principal Holders of Securities” in the Company’s Statement of Additional Information. If Mr. Lesser and HBP exercise all their Rights and make sufficient over-subscription requests, and a sufficient number of other Rights are not exercised, Mr. Lesser’s and HBP’s combined ownership of MIAC could exceed 25% or more. Mr. Lesser has indicated that he and HBP currently expect to exercise all their Rights and may make a large over-subscription request. The purpose of the Rights Offering is to raise equity capital in a cost-effective manner that gives all of our stockholders an opportunity to participate. Currently, MIAC is the owner of approximately 13% of SMC Global, an India-based financial services firm. In order to justify continuing as a public company, MIAC has modified its investment strategy and is seeking new investments. The net proceeds of the Rights Offering will be used to make the investments described herein, to hire employees and advisors who can assist us with the further development of our business and for general working capital purposes (including paying the expenses we incur as a result of our status as a public company).See “Use of Proceeds”. MIAC is distributing the Rights and any new shares directly to you. We are not employing any brokers or other intermediaries to distribute Rights or shares and we are not paying any distribution fees, commissions or discounts. Broadridge Corporate Issuer Solutions, Inc. (“Broadridge”) is acting as the subscription agent (the “Subscription Agent”) for the Rights Offering, for which it is charging a flat fee of $10,000. Stockholders who fully exercise all the Rights issued to them are eligible to subscribe for additional shares of Common Stock, at the Formula Price, to the extent other stockholders have failed to fully exercise all the Rights issued to them; subject to certain qualifications and subject to allotment. Such eligible stockholders may request any amount of shares in an over-subscription request. If sufficient shares are available, all over-subscription requests will be honored in full. If over-subscription requests exceed the shares available, the available shares will be allocated pro rata among all the eligible stockholders making over-subscription requests, based on the number of Rights originally issued to each of them. See “The Rights Offering – Over-Subscription Privilege.” MIAC’s Board of Directors has determined that the Rights Offering is in the best interests of the Company and its stockholders. See “The Rights Offering – Reasons for the Rights Offering”. Estimated Formula Price (1) Distribution Fees (2) Net Proceeds, before expenses, to MIAC (3) Per Share $ 0.66 $ $ 0.66 Maximum for Offering $ 1,808,372 $ $ 1,808,372 (1) Equal to 90% of the average of the last reported sales prices of a share of our Common Stock on the OTCQB marketplace on February 18, 2015 ($0.65) and each of the four preceding trading days ($0.68, $0.68, $0.68 and $0.60). (2) We are distributing the securities directly and not paying any distribution fees, commissions or discounts. (3) Assumes that all shares available for subscription in the Rights Offering are subscribed for. The estimated total fees and expenses of the Rights Offering are approximately $78,238.79 . This translates to approximately $0.029 per share of Common Stock sold, assuming all shares available are sold, and $0.010 per share of Common Stock currently outstanding. The estimated net proceeds, after expenses , from the Rights Offering (assuming all shares available are sold) are $1,730,133, which translates to $0.63 per share of Common Stock sold. The Company will directly (and its stockholders will indirectly) bear all costs related to the Rights Offering. The costs of the Rights Offering will be borne (indirectly) by the Company’s stockholders regardless of whether or not they exercise their Rights. The date of this prospectus is February , 2015 Our securities are not being offered in any jurisdiction where the offer is not permitted under applicable laws. MIAC is an internally managed, non-diversified, closed-end management investment company registered under the Investment Company Act of 1940 (the “1940 Act”). Investing in our shares involves substantial risks, including the risks described in the section of this prospectus entitled “Risk Factors”. Before you decide whether to exercise your Rights and subscribe for new shares, you should carefully read and consider these risk factors, together with all the other information included in this prospectus and in the documents incorporated into this prospectus by reference. This prospectus sets forth information you should know about MIAC before investing. You should read this prospectus carefully and retain it for future reference. Additional information about MIAC, including MIAC’s Statement of Additional Information (“SAI”) dated February 20, 2015, which has been filed with the SEC. You may request a copy of this prospectus, the SAI and MIAC’s annual and semi-annual reports, and make stockholder inquiries, free of charge, by writing to Gemini Fund Services, LLC, MIAC’s Information Agent (the “Information Agent”) at 80 Arkay Drive, Hauppauge, NY 11788 or by calling 631-470-2600. A table of contents for the SAI is located on page 63 of this prospectus. The SAI in its entirety is incorporated by reference into this prospectus. MIAC will send annual and semi-annual reports, including financial statements, when they become available, to all holders of its shares. You may also obtain a copy of this prospectus, the SAI, MIAC’s annual and semi-annual reports and other information about MIAC on the SEC’s website, www.sec.gov. MIAC does not currently have an operating website. You must not rely on any unauthorized information or representations that anyone provides to you, including information not contained in this prospectus or the SAI. No person is authorized to give you any such information or make any such representations. The information contained in this prospectus and the SAI is current only as of the respective dates of such documents. Subscriptions for shares will not be accepted until MIAC’s registration statement of which this prospectus forms a part is declared effective. Stockholders should not construe the contents of this prospectus as legal, tax, business or financial advice. We encourage you to consult your own counsel, accountant and other advisors for legal, tax, business, financial and other advice regarding an investment in our securities. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Throughout this prospectus and the documents incorporated by reference in this prospectus, we make “forward-looking statements.” Forward-looking statements contained in the Company’s prospectus and SAI are excluded from the safe harbor protection provided by Section 27A of the Securities Act of 1933 (the “Securities Act”), and the forward looking statements contained in the Company’s periodic reports are excluded from the safe harbor protection provided by Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). Forward-looking statements include the words “may”, “would”, “could”, “likely”, “estimate”, “intend”, “plan”, “continue”, “believe”, “expect” or “anticipate” and similar words, as well as statements relating to our strategies, objectives, expectations, projections and similar topics. These forward-looking statements are based upon what we consider to be reasonable estimates. Although we believe that our strategies, objectives, expectations and projections reflected in, or suggested by, such forward-looking statements are reasonable at the present time, we may not achieve them or we may modify them from time to time. Furthermore, there is no assurance that any positive trends suggested or referred to in such statements will continue. Forward-looking statements are not guarantees of future performance, and a variety of factors could cause actual outcomes to differ materially from the anticipated or expected outcomes. Many factors are beyond our ability to control or predict, and readers are cautioned not to put undue reliance on forward-looking statements. You should read this prospectus thoroughly with the understanding that actual future outcomes may be materially different from what we expect. In particular, you should read the “Risk Factors” section of this prospectus for information regarding risk factors that could affect our results. iii The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting us, summarizes several factors that could cause our actual results to differ materially from those anticipated or expected in our forward-looking statements: ● general economic conditions in markets in which we conduct business; ● the regulatory environment; ● fluctuations in interest rates; ● costs related to pursuing our investment strategies; ● the performance of existing investments or new investments that MIAC may make; and ● other material items. We undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by law. You are advised to consult further disclosures we make on related subjects in our reports filed with the SEC. iv TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 FEES AND EXPENSES 11 FINANCIAL HIGHLIGHTS 13 RISK FACTORS 14 QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING 29 USE OF PROCEEDS 33 COMPANY OVERVIEW 34 MANAGEMENT 46 THE RIGHTS OFFERING 48 PLAN OF DISTRIBUTION 54 DESCRIPTION OF SECURITIES TO BE REGISTERED 56 MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES 57 EXPERTS 62 LEGAL MATTERS 62 INCORPORATION BY REFERENCE 62 WHERE YOU CAN FIND MORE INFORMATION 63 TABLE OF CONTENTS OF STATEMENT OF ADDITIONAL INFORMATION 63 v PROSPECTUS SUMMARY The following summary provides an overview of certain information about MIAC and the Rights Offering and may not contain all the information that is important to you. This summary is qualified in its entirety by, and should be read together with, the information contained in other parts of this prospectus and the documents incorporated by reference. You should carefully read this entire prospectus and the documents incorporated by reference before making a decision about whether to invest in our securities. Millennium Investment & Acquisition Company Inc. MIAC is an internally managed, non-diversified, closed-end management investment company registered under the 1940 Act. The Company was a blank check company organized as a corporation under the laws of the State of Delaware on March 15, 2006. It was originally named Millennium India Acquisition Company Inc. The Company completed an initial public offering of its common stock in 2006. In 2007, the Company commenced the process of acquiring minority interests in two related companies in the Indian securities industry, SMC Global Securities Limited (“SMC”) and SAM Global Securities Limited (“SAM”). On December 20, 2007, in anticipation of completing these acquisitions, the Company registered under the 1940 Act as a non-diversified, closed-end management investment company. On January 21, 2008, the Company completed the acquisitions. In 2009, SMC and SAM merged. Thereafter, the Company held substantially the same interests in the successor company, which we refer to herein as “SMC Global”, that it had held in SMC and SAM. On August 22, 2013, Hudson Bay Partners, L.P. (“HBP”), a stockholder of the Company, and others, including David H. Lesser, president of HBP’s general partner, commenced a public solicitation of written consents from stockholders of the Company, seeking to replace the then-current members of the Company’s Board of Directors with a new slate of proposed directors. On October 3, 2013, HBP presented the Company with written consents from holders of a majority of the Company’s outstanding shares of common stock, replacing the then-current directors with HBP’s new slate of directors. The new Board thereafter adopted a resolution that dismissed the Company’s then-serving officers, appointed Mr. Lesser Chairman of the Board and CEO, Secretary and Treasurer, appointed new members of the audit committee and appointed former directors and officers F. Jacob Cherian and Suhel Kanuga to fill two additional directorship vacancies created by the newly appointed Board. The current Board of Directors consists of Mr. Lesser, Dionisio D’Aguilar, Jesse Derris, F. Jacob Cherian, and Suhel Kanuga. On January 22, 2014, the Company announced the results of its 2013 Annual Meeting of Stockholders. At that meeting, the Company’s stockholders approved, among other matters: (a) the re-election of the then-sitting directors; (b) the amendment of the Company’s fundamental investment restrictions to remove the requirement that the Company invest more than 25% of its total assets in one of more businesses that have operations primarily in India, and to add the requirements that the Company invest (i) more than 25% of its total assets in the financial services industry, and (ii) more than 25% of its total assets in one or more energy infrastructure assets or businesses or alternative energy assets or businesses; and (c) the reduction of the number of the Company’s shares of authorized capital stock from 45,005,000 to 12,005,000. Prior to the meeting, the Company had notified its stockholders, in a notice dated November 22, 2013, that, 60 days after the date of the notice or as soon thereafter as practicable, the Company would eliminate the investment policy applicable to it that provided that, under normal market conditions, the Company would invest at least 80% of the value of its net assets and borrowings for investment purposes in equity securities of Indian companies or instruments that have similar economic characteristics, and in conjunction with that change in investment policy would effect a change of name to remove reference to India. On June 11, 2014, the Company effected a “short-form” merger under the provisions of Section 253 of the Delaware General Corporation Law (the “DGCL”), pursuant to which the Company was the surviving corporation, and its name was changed to Millennium Investment & Acquisition Company Inc. The sole purpose and effect of the short-form merger was to change the name of the Company. The name change was required under applicable federal law as a result of the Company eliminating its policy of investing at least 80% of its net assets and borrowings in Indian companies. Potential Deregistration as an Investment Company In view of MIAC’s new strategy of investing principally in the financial services industry and in energy infrastructure and alternative energy assets, MIAC is evaluating the possibility of deregistering as an investment company under the 1940 Act. The 1940 Act imposes certain restrictions that may limit MIAC’s ability to raise additional capital to fund its new investment strategy. Among other things, the 1940 Act and the related rules impose restrictions on the issuance of debt and equity securities, limit the extent of permissible borrowings and impose other restrictions on capital structure. In particular, a closed-end fund can have only one class of preferred stock and one class of debt securities in addition to common stock, both of which are subject to 1940 Act asset coverage requirements. 1 MIAC presently meets the definition of an investment company under Section 3(a)(1)(C) of the 1940 Act because more than 40% of its total assets are comprised of “investment securities” within the meaning of the 1940 Act. However, MIAC anticipates that energy infrastructure and alternative energy assets acquired by it in the future will not constitute “investment securities”, and that upon acquisition of such assets having a sufficient value, MIAC’s ownership of “investment securities” will fall below the 40% threshold set forth in Section 3(a)(1)(C) of the 1940 Act. If MIAC no longer meets the definition of an investment company, MIAC may seek to deregister as an investment company so that it can employ capital raising strategies that are currently restricted by the 1940 Act. Pursuant to the 1940 Act, the consent of a majority of MIAC’s outstanding voting securities will be required for MIAC to seek deregistration as an investment company. Furthermore, MIAC will not be permitted to deregister as an investment company until the SEC, upon application by MIAC, issues an order determining that Fund’s registration shall cease to be in effect. MIAC stockholders should carefully consider whether to participate in the Rights Offering in light of the fact that MIAC is evaluating the possibility of deregistering as an investment company under the 1940 Act. Investors in registered investment companies benefit from legal protections imposed for their benefit under the Investment Company Act of 1940. In addition, were the Company to deregister, its tax treatment would change, and such a change could have an adverse effect on the value of an investment in the Company. Because the consent of a majority of MIAC’s outstanding voting securities will be required for MIAC before MIAC could seek deregistration as an investment company, MIAC will not seek deregistration without first making further disclosures to its investors regarding, among other things, the risks to investors of deregistration, and seeking their informed consent as to any deregistration proposal. Investment Objectives and Policies The Company holds a minority interest in SMC Global, an Indian securities broker. It acquired this interest pursuant to an investment strategy that focused on making investments in India, which strategy has been changed as a result of: (i) the replacement of the Board of Directors on October 3, 2013; (ii) the re-election of the new directors and the approval by the Company’s stockholders of changes to the Company’s fundamental investment restrictions as part of the 2013 Annual Meeting of Stockholders; and (iii) the notification by the Company to its stockholders dated November 22, 2013 that, 60 days after the date of the notice or as soon thereafter as practicable, the Company would eliminate the investment policy applicable to it that provided that, under normal market conditions, the Company would invest at least 80% of the value of its net assets and borrowings for investment purposes in equity securities of Indian companies or instruments that have similar economic characteristics, and in conjunction with that change in investment policy would effect a change in the name of the Company to remove reference to India. Introduction to New Investment Strategy Under its newly adopted investment policy, MIAC intends to invest more than 25% of its total assets in the financial services industry and more than 25% of its total assets in one or more energy infrastructure assets or businesses or alternative energy assets or businesses. Energy infrastructure assets consist of power generation, biomass plants, storage, transportation, distribution and similar assets, including onsite power generation assets and cogeneration assets. Energy infrastructure businesses consist of businesses that develop, operate or own such assets, and businesses that provide equipment, technologies or services in support of the development, operation or ownership of such assets. Alternative energy assets consist of assets that generate power from solar, wind, hydroelectric, tidal, wave, geothermal, biomass, biofuel or similar energy sources, including assets that enable, facilitate or improve the conservation or more efficient use of energy. Alternative energy businesses consist of businesses that develop, operate or own such assets, and businesses that provide equipment, technologies or services in support of the development, operation or ownership of such assets. Rather than concentrating its investments exclusively in equity securities of Indian companies as has been done in the past, it is the Board’s position that the Company should principally focus its new investments in the acquisition, development, management and operation of one or more energy infrastructure assets or businesses or alternative energy assets or related businesses. Such investments may include, without limitation, renewable energy generation projects, such as wind farms, solar farms, biomass plants, as well as onsite energy generation projects including solar and cogeneration projects. The Board believes that this change in the Company’s investment strategy would be an improvement over the past investment strategy, and preferable to other possible investment strategies, because it is intended to focus on improving cash flows on a per share basis, which should enhance stockholder value. 2 Because the Company is continuing to review its options with respect to its current sole investment asset – namely, its minority interests in SMC Global – and has not reached a conclusion as to whether it is in the best interests of the stockholders to dispose of the asset, in whole or in part, or maintain it, or on what timetable it might be appropriate to make any such changes in that investment, the Board is of the view that the new fundamental investment restriction should not dictate a particular disposition goal, method or timetable in regard to the SMC Global asset. We expect to access potential investments under our new investment strategy through a broad network of relationships, including with developers, brokers, investment banks and private equity firms. We believe this will allow us to selectively access and acquire infrastructure and alternative energy assets and businesses that are accretive to our business plans. The Company’s new investment strategy may take several years to reach the targeted investment allocation described above based on the Company’s ability to identify, perform due diligence and contract for attractive additional investment opportunities. The investment strategy is capital-intensive and may require additional capital. The Company will seek to finance its business with a prudent capital allocation strategy intended to enhance stockholder value, consistent with applicable restrictions under the 1940 Act. The Company may employ such strategies as Rights Offerings to existing stockholders, “at the market offerings” and private offerings of its securities. Subject to the restrictions set forth in the 1940 Act, the Company also is evaluating incurring indebtedness and creating liquidity from its existing investment in SMC Global. We intend to employ prudent amounts of leverage, consistent with the requirements of the 1940 Act. Our debt may consist of recourse and non-recourse debt, guarantees and other types of permitted debt financing arrangements. Notwithstanding anything herein to the contrary, the Company may not issue any senior security; borrow money or make loans; purchase or sell real estate or any interests therein; make short sales, purchase on margin or write put or call options; or purchase physical commodities or contracts relating to physical commodities, except to the extent permitted under the 1940 Act. The Company interprets its policies with respect to issuing senior securities, borrowing and lending to permit such activities as may be lawful for the Company, to the full extent permitted by the 1940 Act. For material capital investments, disposals or contracts relating to its new investment strategy, Company management will present the transaction to the Board, or if an investment committee is established by the Board, to the investment committee. The Company does not intend to hire external managers or advisors to select and manage its new investments; however, it may use investment banks, advisers or consultants to source investments and may use banks or other service providers to provide ministerial or accounting services for individual new assets or collections of new assets. In pursuing its new investment strategy, the Company will rely on the expertise of its Chairman and CEO, Mr. Lesser. Please see “Directors and Officers” for a summary of Mr. Lesser’s professional experience. The primary business objective behind the Company’s new investment strategy is to create long-term stockholder value. Potential Benefits of Investing in Energy Infrastructure Energy infrastructure assets, including alternative energy assets, typically offer potential value to investors for a number of reasons. They often have significant replacement or relocation costs. In many cases, projects are highly dependent on a specific location and cannot be relocated due to contractual issues or the impracticalities or costs of relocating, the location of rights of way or proximity to other supporting or complementary infrastructure. In some cases, the location might offer unique, site-specific natural or other resources that are particularly valuable to the project. Furthermore, user demand for energy infrastructure is often inelastic and may be positively influenced by government-mandated regulations. Energy infrastructure revenues are often supported by long-term agreements with utility companies and other customers that have strong underlying credit characteristics, which contribute to stable, long-term cash flows. We believe these attributes are some of the reasons that energy infrastructure assets, including alternative energy assets, are able to generate long-term, predictable cash flows that can be uncorrelated to the broader economy. Market Opportunities for Investing in Energy Infrastructure and Alternative Energy Assets The alternative energy market is characterized by both a large number of investment opportunities and a high velocity of transactions, as developers of generating facilities are often temporary owners of projects and institutional investors do not have available many standardized forms of investment offerings through which to gain exposure to alternative energy. Due to the large volume of transactions, as well as the ongoing state of flux of federal and other incentives for alternative energy projects, we believe there will be a significant opportunity to selectively invest in high-quality transactions and generate attractive risk-adjusted returns for our stockholders. Although the environment for building alternative energy projects can be volatile, alternative energy projects that are constructed enjoy important advantages over traditional energy generation projects. Significantly, the operating costs of some types of alternative energy facilities are not directly affected by market fluctuations in the cost of fossil fuels. Furthermore, these energy facilities typically have low water usage when compared to coal, natural gas and nuclear power facilities. The combination of lower commodity and water usage results in a low correlation to global demand growth for energy commodities and water. 3 One alternative approach to traditional energy infrastructure is onsite, or distributed, power generation, at or near the point of use, rather than central power generation and distribution over utility power lines. In many cases, distributed generation can be more efficient than traditional centralized power generation, which can lead to attractive investment returns. The Company intends to invest in distributed generation projects, which may include distributed solar and cogeneration projects. Cogeneration projects include the installation of onsite power generating equipment that provides electricity and thermal energy recovered from the power generation process and made available to the facility to offset other thermal energy consumption (e.g., for heating and hot water). The Chairman and CEO of the Company has extensive experience with distributed generation projects. Differences in Expected Performance between Old and New Investment Strategies A change in investment strategy of the sort the Company is pursuing is inherently risky, because it cannot be predicted with reliability whether the new investment strategy will lead to stockholder values superior to those achieved under the old investment strategy. However, it is the Board’s view that the current investment strategy suffers from a lack of liquidity and a difficult investment climate in India, and in Indian financial services firms in particular, and that the new investment strategy should benefit the Company by providing it with income-producing assets that are expected to have predictable cash flows. Other Aspects of New Investment Strategy The Company intends to acquire assets for long-term ownership and does not intend to engage in the short-term purchase and resale (or “turnover”) of investments. We may from time to time dispose of investments if, based upon management’s periodic review of our portfolio, our directors determine that such action would be in the best interests of the Company. Potential New Investment MIAC has formed a wholly owned subsidiary by the name of Millennium HI Carbon LLC, (MHC), a Hawaii Limited Liability Corporation, for the purpose of purchasing, upgrading and operating an activated carbon biomass production plant (the “Plant”) located in Kawaihae, Hawaii, on the west side of the Big Island of Hawaii, 35 miles north of Kailua-Kona. From 2009 to 2012, approximately $50 million was invested in the Plant by parties other than MIAC. Despite commencing operations in 2011, the Plant failed to achieve full commercial operations and generate profits and ceased operating in 2012, and its owner filed for bankruptcy. MIAC has entered into an agreement with the bankruptcy trustee to purchase the Plant for $1.3 million, which MIAC believes is a favorable price substantially below the amounts invested in the Plant. MIAC believes that the fair market value of the Plant exceeds the purchase price. Based on the purchase price, MIAC’s investment in the Plant will represent approximately 13.1% of MIAC’s investments ( which would include the Plant and MIAC’s investment in SMC Global at its valuation as of February 17, 2015 ). In addition, MIAC intends to invest additional capital in order to complete the Plant and bring it to commercial operations, which MIAC expects will increase the portion of MIAC’s assets invested in the Plant, assuming no change in MIAC’s investment in SMC Global. MIAC currently estimates that closing will occur during the first quarter of 2015. The closing of the acquisition is subject to remaining conditions precedent, including the approval of the Bankruptcy Court and the negotiation of an acceptable amendment to the lease for the land on which the Plant is located, and there is no assurance that these conditions will be met. The Plant consists of 13 acres of land leased from the Department of Hawaiian Home Lands (“DHHL”), the existing installations and equipment and approximately 24,000 tons of macadamia nut shell feedstock already on-site. MHC would assume an amended version of the land lease and acquire the installations, equipment and feedstock. When operating, the Plant will process a waste stream of macadamia nut shells into a special form of activated carbon (“AC”). AC has many small, low-volume pores, which give the substance an extremely large surface area. The large surface area and complex network of pores provide benefits in a variety of chemical processes, including filtration, purification and energy storage (including electricity storage and gas storage). In the event the acquisition of the Plant is completed, MHC intends to upgrade the Plant and see it through to full commercial operations and profitability. MHC intends to produce a premium-grade AC with characteristics that should generate a price premium relative to commodity-grade AC. In particular, MHC’s premium-grade AC should be of value in the manufacture of ultracapacitors. Ultracapacitors are an advanced alternative to traditional batteries for the storage of electricity. There are also other emerging applications for premium-grade AC that could present MHC with additional growth opportunities.The Plant is proximate to the port of Kawaihae, which will facilitate shipping MHC’s activated carbon to AC manufacturing bases in the Far East and California.MIAC does not believe that the ability of the Plant to generate profitability is directly tied to the price of commodities such as oil and natural gas, because the price of AC is not directly linked to the price of fossil fuels. Moreover, a reduction in the cost of energy from fossil fuels may reduce the Plant’s expenses (although the Plant will produce some of its energy itself, from the process by which the macadamia nut shells are used to create AC, and to that extent its operations will be insulated from fossil fuel price fluctuations). MHC currently anticipates that between $7.5 million and $15 million of additional investment will be required to upgrade the Plant including working capital and to cover contingencies until the Plant achieves stabilized commercial operations. MHC currently expects that it may take as long as three years to achieve stabilized commercial operations, after which point MHC believes the Plant can generate an attractive return on its invested capital. MIAC believes that purchasing the Plant at a substantial discount to the capital investment made by the original developer of the Plant increases its likelihood of successfully implementing a plan to generate attractive rates of return. In addition, as part of the acquisition and bankruptcy process, MIAC is amending the terms of the ground lease with DHHL to reduce the annual rental amount and also defer the rent for the first two years, as well as eliminating other liabilities, all of which should further enhance MIAC’s likelihood of success. There can be no assurance that the investment in the Plant will generate an attractive return on MIAC’s invested capital. MIAC intends to finance the purchase of the Plant and the initial portion of the amounts required for upgrading, working capital and contingencies with cash on hand and a substantial portion of the proceeds of the Rights Offering. See “Use of Proceeds”. MHC is currently exploring a variety of financing alternatives to pay for remainder of the upgrading, working capital and contingency amounts. These alternatives include the sale of a portion of MIAC’s position in SMC Global and borrowing under several government guaranteed loan programs, and could include other forms of debt and equity finance. All of the financing entered into would be within the limits on indebtedness and preferred stock issuance that are imposed on MIAC under the 1940 Act. Purchasing the Plant before financing is in place to pay for all of the upgrading, working capital and contingency amounts that MIAC anticipates having to finance increases the risks associated with investing in the Plant, to the extent MIAC may be unable to source the remaining financing on a timely basis, on commercially attractive terms or at all. Nevertheless, MIAC believes it is advantageous to acquire the Plant now, given its current availability in bankruptcy at an attractive price, and that the additional financing will not be unreasonably difficult to secure when needed and on acceptable terms, and that as a result its capital plan for the Plant is prudent. There can be no assurance that the foregoing estimates will prove to be accurate reflections of the actual costs of acquiring, developing and operating the Plant, or of the actual time that will be required to achieve stabilized commercial operations and profitability. 4 Prior Investments As of February 17, 2015, the Company had a single investment, which is the ownership of 14,736,035 shares of SMC Global (“SMC”), an India-based financial services firm. This represents an approximate 13% ownership of SMC. MIAC has negotiated a right to sell 1,131,345 shares of SMC back to the “promoter group” of SMC at a price of 125 Indian Rupees (approximately $2.02) per share in the event SMC does not complete a public offering and a listing on a primary exchange in India by March 31, 2015. On October 20, 2014, SMC publicly filed a Draft Red Herring Prospectus (“DRHP”) with the Indian securities regulatory authority, in anticipation of conducting a Further Public Offering (“FPO”) of its shares and a listing of its shares on India’s principal stock exchanges, the Bombay Stock Exchange and the National Stock Exchange of India. SMC Global is targeting a sale of approximately $20 million (as converted to U.S. Dollars) of new shares. MIAC has negotiated the right to participate in the FPO by selling up to approximately $3 million (as converted to U.S. Dollars) of its SMC Global shares as part of the FPO. There can be no assurance as to when or if the FPO will occur. The current estimate with respect to timing targets a completion of the FPO in or about March 2015. In addition, there can be no assurance as to what the ultimate price per share will be, if the FPO occurs. As of June 30, 2013, MIAC valued its investment in SMC Global at $21,804,829. As described in MIAC’s annual report to stockholders for the year ended December 31, 2013, the new management of MIAC appointed in October 2013 reviewed the valuation methodology and conclusions used by MIAC previously to value its SMC Global holding, and established a new valuation for that holding of $6,500,000. The principal change in valuation approach between the old valuation and the new was the re-weighting of certain valuation metrics. As of December 31, 2014, MIAC valued its investment in SMC Global at approximately $7,616,080, representing an increase of approximately $1.1 million over its valuation as of December 31, 2013, or $0.14 per MIAC share. As publicly disclosed in MIAC’s Current Report on Form 8-K filed with the SEC on February 17, 2015, as of that date MIAC valued its investment in SMC Global at approximately $8,569,000, representing an increase of approximately $952,000 over its valuation as of December 31, 2014, or $0.12 per MIAC share. The increase in valuation is attributable primarily to improved earnings at SMC Global, offset by reducing to zero the weight given to the use of a Multiple of Revenue as a valuation metric. See “Company Overview – Valuation of Investments”. Fundamental Investment Restrictions MIAC is subject to certain fundamental investment restrictions that may not be changed without the approval of the holders of a majority of MIAC’s outstanding voting securities (in the event that MIAC issues preferred shares, changes in investment restrictions would also require approval by a majority of the outstanding preferred shares, voting as a separate class). Please see “Fundamental Investment Restrictions” in MIAC’s Statement of Additional Information (“SAI”). 5 The Rights Offering Overview of Rights Offering We are distributing, at no charge and on a pro rata basis to all existing holders of our Common Stock, non-transferable Rights to subscribe for an aggregate of up to 2,739,958 newly issued shares of Common Stock. We refer to our distribution of Rights and our issue of new shares of Common Stock in exchange for Rights and payment as our “Rights Offering”. Rights Each of our stockholders will receive one (1) Right for every three (3) shares of Common Stock owned on January 26, 2015 (the “Record Date”). Every one (1) Right will entitle its holder to subscribe for one (1) share of Common Stock at the subscription price. We will not issue fractional Rights, but will instead round down the aggregate number of Rights you are entitled to receive to the nearest whole number. Subscription Price In compliance with requirements under the 1940 Act, the subscription price per share will be determined on the date on which the Offer expires, and be equal to 90% of the average of the last reported sales prices of a share of our Common Stock on the OTCQB marketplace on the date prior to the date on which the Offer expires, as such date may be extended from time to time, and each of the four preceding trading days (the “Formula Price”). Non-Transferability of Rights Rights may not be sold or transferred, except by operation of law. We will not apply for the Rights to be quoted or traded on any securities market. Record Date for Eligibility to Receive Rights January 26, 2015 Over-Subscription Privilege Stockholders who fully exercise all the Rights issued to them (“eligible stockholders”) are eligible to subscribe for additional shares of Common Stock, at the Formula Price, to the extent other stockholders have failed to fully exercise all the Rights issued to them; subject to certain qualifications and subject to allotment. This is known as the “Over-Subscription Privilege”, and requests to subscribe under this privilege are known as “over-subscription requests”. An eligible stockholder may request any amount of shares in an over-subscription request. If sufficient shares are available, all over-subscription requests will be honored in 6 full. If over-subscription requests exceed the shares available, the available shares will be allocated pro rata among all the eligible stockholders making over-subscription requests, based on the number of Rights originally issued to each of them. See “The Rights Offering – Over-Subscription Privilege.” Procedure for Exercising Rights The Rights will be distributed and exercisable beginning on or about February 23, 2015 (the “Rights Distribution Date”). You may exercise your Rights by properly completing and executing your Rights Certificate (or instructing your broker, bank or other nominee in respect of the Rights credited to your account with such entity), and having the certificate delivered or instructions conveyed, as applicable, together with the Formula Price for the number of shares you wish to subscribe for, to the Subscription Agent on or prior to the Expiration Date. If you use the mail, we recommend that you use insured, registered mail, return receipt requested. If you cannot deliver your Rights Certificate or instructions to the Subscription Agent on time, you may follow the guaranteed delivery procedures described under “The Rights Offering — Guaranteed Delivery Procedures”. No Revocation All exercises of Rights and over-subscription requests are irrevocable. You should not exercise your Rights unless you are certain that you wish to subscribe for additional shares at the Formula Price. Completion of Rights Offering There is no minimum number of Rights that must be exercised in order for us to complete the Rights Offering and issue new shares. If the Rights Offering is completed, stockholders who do not participate will continue to own their same number of shares, but will own a smaller percentage of the total shares outstanding. Any of the 2,739,958 shares that are not subscribed for through the exercise of Rights and the payment of the Formula Price may be purchased by eligible stockholders pursuant to the Over-Subscription Privilege. See “The Rights Offering – Over-Subscription Privilege.” Control of MIAC may change based on the extent to which different stockholders choose to exercise their Rights and, if eligible, make over-subscription requests. Currently, David H. Lesser, MIAC’s Chairman and Chief Executive Officer, and an affiliate of his, HBP, own 19.03% of MIAC’s outstanding shares, which represents the largest shareholding in the Company. See “Management – Control Persons and Principal Holders of Securities” in the Company’s Statement of Additional Information. If Mr. Lesser and HBP exercise all their Rights and make sufficient over-subscription requests, and a sufficient number of other Rights are not exercised, Mr. Lesser’s and HBP’s combined ownership of MIAC could exceed 25% or more. Mr. Lesser has indicated that he and HBP currently expect to exercise all their Rights and may make a large over-subscription request. Dilution Upon completion of the Rights Offering, stockholders who do not fully exercise their Rights will own a smaller proportional interest in the Company than they owned prior to the Rights Offering. The issuance of shares pursuant to the Rights Offering will dilute, and thereby reduce, your proportional ownership interest (and voting rights) in our shares. Even if stockholders exercise all of their Rights, they may still experience dilution due to the rounding down of fractional Rights. The Formula Price will likely be less than the NAV per share as of the Expiration Date. Based on this, the completion of the Rights Offering will result in an immediate dilution of NAV per share for all stockholders (that is, it will cause the NAV per share of the Company to decrease) and may also have the effect of reducing the market price of the Common Stock of the Company. Such dilution will disproportionately affect stockholders who do not elect to exercise Rights, for which stockholders the dilution could be substantial. As of February 17, 2015, our NAV per share was $1.20. Assuming all of the Rights Offering shares are subscribed for, the dilution per share will be approximately $0.14. The actual amount of dilution is not currently determinable because it is not known how many shares of Common Stock will be subscribed for in the Rights Offering, it is not known what the NAV of the Company will be on the Expiration Date and it is not known what the Formula Price will be. 7 Shares Outstanding Before Rights Offering 8,219,875 shares of our Common Stock were outstanding as of February 17, 2015. Shares Outstanding After Rights Offering Assuming that all shares available for subscription in the Rights Offering are subscribed for, we expect that, immediately after completion of the Rights Offering, there will be 10,957,093 shares of Common Stock outstanding. Subscription Agent Broadridge Corporate Issuer Solutions, Inc. (“Broadridge”) is acting as the subscription agent (the “Subscription Agent”) for the Rights Offering. All Rights Certificates or instructions, payments of the subscription price and any other documents or information the Subscription Agent may require must be delivered to the Subscription Agent prior to 5:00 P.M. Eastern time on March 9, 2015. The Subscription Agent can be reached by calling 855-793-5068. The Subscription Agent will hold funds received in payment for shares until the Rights Offering is completed or is withdrawn or canceled. If the Rights Offering is withdrawn or canceled, subscription payments received by the Subscription Agent will be returned as soon as practicable after the conclusion the Rights Offering, without interest. If your shares are held in the name of a bank, broker, dealer or other nominee, it may take longer for you to receive the refund of your payment because the subscription agent will return payments through the record holder of your shares. Information Agent You may request a copy of this prospectus, the SAI and MIAC’s annual and semi-annual reports, and make stockholder inquiries, without charge, by writing to Gemini Fund Services, LLC, MIAC’s Information Agent (the “Information Agent”) at 80 Arkay Drive, Hauppauge, NY 11788, or by calling 631-470-2600. Plan of Distribution MIAC is distributing the Rights and any new shares directly to you. We are not employing any brokers or other intermediaries to distribute Rights or shares and we are not paying any distribution fees, commissions or discounts. See “Plan of Distribution”. Purchase Intentions of Our Directors and Officers David H. Lesser, our Chairman and Chief Executive Officer, has beneficial ownership of 1,565,991 shares directly and through HBP, and has indicated that he and HBP currently expect to exercise their Rights fully and make large over-subscription requests. A trust established for the children of David Lesser has beneficial ownership of 5,000 shares and has indicated that it currently expects to exercise its Rights fully and may make an over-subscription request (Mr. Lesser disclaims beneficial ownership of such shares). Director Jacob Cherian has beneficial ownership of 170,915 shares and has indicated that he will not exercise his Rights; and Director Suhel Kanuga has beneficial ownership of 170,915 shares and has indicated that he will not exercise his Rights. Following the Rights Offering, our directors and executive officers, together with their affiliates, are expected to own approximately 2,429,818 shares, or approximately 22.2% , of our total outstanding shares, assuming all of our stockholders exercise their Rights; and 4,647,779 shares, or approximately 42.4% of our total outstanding shares, if no stockholders other than our directors and executive officers and their affiliates exercise their Rights (and subscribe for all the remaining available shares through the Over-Subscription Privilege). Given the foregoing, it is possible that control of MIAC may change. In particular, depending on the extent to which different stockholders choose to exercise their Rights and, if eligible, make over-subscription requests, our directors and executive officers and their affiliates taken together, or Mr. Lesser and HBP taken together, could increase their ownership of MIAC to 25% or more. Payment Adjustments If you send a payment that is insufficient to subscribe for the number of shares you have requested, or if the number of shares you have requested is not indicated clearly in your Rights Certificate or instructions, the payment received will be applied to exercise your Rights to the extent of your payment. If your payment exceeds the amount necessary for the number of shares you have indicated or, in the absence of clear indication, the number for 8 which you have the right to subscribe, your payment will be applied to subscribe for the number of shares you have indicated clearly or, in the absence of clear indication, the number for which you have the right to subscribe, and the excess will be returned to you as soon as practicable after the conclusion the Rights Offering, without interest. How Rights Holders Can Exercise Rights Through Others If you hold our shares through a broker, bank or other nominee, we will ask your broker, bank or other nominee to notify you of the Rights Offering. If you wish to exercise your Rights, you will need to have your broker, bank or other nominee act for you. To indicate your decision, you should complete and return to your broker, bank or other nominee the form entitled “Beneficial Owners Election Form”. You should receive this form from your broker, bank or other nominee with the other Rights Offering materials. You should contact your broker, bank or other nominee if you hold your shares through such an entity, believe you are entitled to participate in the Rights Offering but have not received this form or other Rights Offering materials. How Foreign Stockholders and Other Stockholders Can Exercise Rights The Subscription Agent will not mail Rights Certificates to you if you are a stockholder whose address is outside the United States or if you have an Army Post Office or a Fleet Post Office address. Instead, we will have the Subscription Agent hold the Rights Certificates for your account. To exercise your Rights, you must notify the Subscription Agent prior to 11:00 A.M. Eastern time, at least three business days prior to the Expiration Date, and establish to the satisfaction of the Subscription Agent that it is permitted to exercise your Rights under applicable law. If you do not follow these procedures by such time, your Rights will expire and have no value. Material United States Federal Income Tax Consequences For U.S. federal income tax purposes, MIAC believes you should not recognize income or loss upon receipt or exercise of a Right; however, you should consult your own tax advisor as to the tax consequences to you of the receipt, exercise or lapse of Rights in light of your particular circumstances. Delivery of Shares MIAC’s transfer agent will send you certificates representing the shares you subscribed for in the Rights Offering as soon as practicable after the expiration of the Rights Offering, whether you exercise your Rights immediately before that date or earlier. If you hold your shares through a broker, bank or other nominee, you will not receive share certificates. Instead, DTC will credit your nominee’s DTC account with the shares you subscribed for as soon as practicable after the expiration of the Rights Offering. Trading Market for Shares Our shares are traded under the symbol “SMCG” on the OTCQB marketplace, where the closing price of our shares on February 12, 2015 was $0.68. We will not apply for the Rights to be quoted or traded on any securities market. No Recommendation to Investors An investment in our shares must be made pursuant to your evaluation of your best interests. Our board of directors does not make any recommendation to you regarding whether you should exercise your Rights or subscribe for our shares. Use of Proceeds The purpose of the Rights Offering is to raise equity capital in a cost-effective manner that gives all of our stockholders the opportunity to participate. The net proceeds of the Rights Offering will be used in connection with the acquisition and upgrading of the Plant, as described herein, to hire employees and advisors who can assist us with the further development of our business and for general working capital purposes (including paying the expenses we incur as a result of our status as a public company). See “Use of Proceeds”. Risk Factors Investing in our shares involves substantial risks, including the risks described in the section of this prospectus entitled “Risk Factors”. Before you decide whether to exercise your Rights and subscribe for new shares, you should carefully read and consider these risk factors, together with all the other information included in this prospectus and in the documents incorporated into this prospectus by reference. Additional Information We are subject to the information requirements of the 1940 Act, which means that we are 9 required to file annual, semi-annual and current reports, proxy statements and other information with the SEC, all of which are available at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549. You may also obtain copies of the reports, proxy statements and other information from the Public Reference Room of the SEC, at prescribed rates, by calling 1-800-SEC-0330. The SEC maintains an Internet website at www.sec.gov, where you can access reports, proxy statements and other information that we file electronically with the SEC. See “Where You Can Find More Information”. The SEC allows us to “incorporate by reference” in one public document the information we file with it in other public documents, which means that we can disclose important information to you by referring you to those other documents. The information we incorporate by reference is an important part of this prospectus. You should make sure to read it as carefully as the information in this prospectus. See “Incorporation by Reference”. Questions You should direct any questions or requests for assistance concerning the method of exercising Rights and subscribing for shares to Broadridge, the Subscription Agent by calling 855-793-5068. You may request a copy of this prospectus, the SAI and MIAC’s annual and semi-annual reports, and make stockholder inquiries, without charge, by writing to Gemini Fund Services, LLC, the Information Agent, at 80 Arkay Drive, Hauppauge, NY 11788, or by calling 631-470-2600. 10 FEES AND EXPENSES Annual Expenses The following table is intended to assist you in understanding the various costs and expenses that an investor in MIAC will bear directly or indirectly. However, we caution you that some of the percentages indicated in the table are estimates and may vary. The table should not be considered a representation of our future expenses, and actual expenses may be greater or less than shown. Except where the context suggests otherwise, whenever this prospectus contains a reference to fees or expenses paid by “us” or that “we” will pay fees or expenses, stockholders will indirectly bear such fees or expenses as investors in MIAC. Annual Expenses (as a percentage of net assets attributable to common stock) Operating Expenses %(1) Other Expenses %(2) Total Annual Expenses % NOTES: (1)We do not have an investment adviser. We are internally managed by our chief executive officer under the supervision of our Board of Directors. As a result, we do not pay investment advisory fees. Instead, we pay the fees and expenses incurred in connection with the retention of our chief executive officer and the Board of Directors. See “Item 18. Management — Director and Officer Compensation” in our SAI, which is incorporated by reference into this prospectus. (2)“Other Expenses” for the periods set forth above are estimated amounts based on actual expenses for the fiscal year ended December 31, 2013 and include expenses associated with our Board of Directors and administrative expenses, including our compliance with various regulations that apply to us as an investment company. EXAMPLE: The following example demonstrates the projected dollar amount of total cumulative expenses that would be incurred over various periods with respect to a hypothetical investment in MIAC. These amounts are based upon payment by MIAC of operating expenses at the levels set forth in the table above. 1YEAR 3YEARS 5YEARS 10YEARS You would pay the following expenses on a $1,000 investment, assuming a 5% annual return: $ 65 $ $ $ The example and the expenses in the tables above should not be considered a representation of our future expenses, and actual expenses may be greater or less than shown. The example and expenses do not reflect one-time initial costs associated with our formation, initial public offering and acquisition of interests in SMC Global, or the Rights Offering.Moreover, while the example assumes, as required by the applicable rules of the SEC, a 5% annual return, our performance will vary and may result in a return greater or less than 5%. Rights Offering Expenses MIAC is distributing the Rights and any new shares issued as a result of the exercise of Rights directly to you. We are not employing any brokers or other intermediaries to distribute Rights or shares and we are not paying any distribution fees, commissions or discounts. See “Plan of Distribution”. We estimate the expenses we will incur as a result of conducting the Rights Offering as follows: SEC Registration Fee Paid $ 11 Subscription Agent Fees and Expenses 10,000.00 Legal Fees and Expenses 50,000.00 Accounting Fees and Expenses Miscellaneous Expenses and Printing 15,000.00 Total $ 78,238.79 This translates to approximately $ 0.029 per share of Common Stock sold, assuming all shares available are sold, and $ 0.010 per share of Common Stock currently outstanding. The Company will directly (and its stockholders will indirectly) bear all costs related to the Rights Offering. The costs of the Rights Offering will be borne (indirectly) by the Company’s Stockholders regardless of whether or not they exercise their Rights. 12 FINANCIAL HIGHLIGHTS The following selected financial data per share of Common Stock should be read in conjunction with the audited and unaudited financial statements and accompanying notes thereto incorporated by reference in this prospectus. Per Share Data and Ratios for a Share of Common Stock Outstanding Throughout Each Period For the Six Months Ended June 30, 2014 For the Year Ended December 31, For the Period Ended December 31, (Unaudited) 2007 (6) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income (loss) (1) - Net realized and unrealized gain (loss) (1) - Total from investment operations ) - Net Asset Value, End of Period $ Market Value, End of Period $ Total Return * )% % % )% % % )% )% Ratios and Supplemental Data: Net assets, end of period (000s) $ Ratio of operating expenses to average net assets (2) % (4) % (3) % (4) Ratio of net investment income (loss) to average net assets (2) % (4) % (3) )% )% )% )% )% % (4) Portfolio Turnover Rate 0
